Order, Supreme Court, New York County, entered December 12, 1977, denying defendant-appellant’s motion for an order vacating the default judgment is unanimously reversed; on the law and in the exercise of discretion, to grant appellant’s motion to vacate its default on condition that, within 10 days from the date of settlement of the order hereon, appellant post a bond in the full amount of the judgment and pay a full bill of costs to date, including $40 costs and disbursements on this appeal which are awarded to plaintiff. If appellant fails to comply with these conditions, the order is unanimously affirmed, with $40 costs and disbursements of this appeal to plaintiff. We do not by this modification imply any finding of merit to or even the existence of defenses to this action nor condone appellant’s default. However, dispositions of actions on the merits are favored. The conditions we have attached should benefit plaintiff if it prevails in the action, and appellant’s compliance therewith will be a revelation of its sincerity in pursuing the merits rather than litigating for the sake of delay. Settle order on notice within five days of this decision. Concur—Kupferman, J. P., Evans, Markewich, Yesawich and Sandler, JJ.